DETAILED ACTION
	This Office Action is in response to an RCE, filed 08 February 2021, wherein Claims 1-2, 5, 7-8, 10-12, and 15-27 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.
 
Response to Amendment
Claims 1-2, 5, 7-8, 10-12, and 15-22 were amended.
Claims 3-4, 6, 9, and 13-14 were cancelled.
Claims 23-27 were added.
Claims 1-2, 5, 7-8, 10-12, and 15-27 stand pending and ready for examination.

Response to Arguments
Rejections under 35 USC 112(a)
Applicant’s arguments and amendments have corrected the outstanding issues. The Examiner respectfully withdraws the previous claim rejections under 35 USC 112(a).

Independent Claim 1
1) Applicant argues the obviousness rejection is in error. Specifically, Applicant argues “absent impermissible hindsight gleaned sole from the instant application, one of ordinary skill in the art would never have been motivated to combine the references as suggested to create a system that transmits an ANQP response message that includes service information, as required by the claims”. Applicant further points out that “the inventive concept is not directed solely to an ANQP process nor solely to the transmission of any message including “service information”. Instead, the novelty of the claimed invention is found in which message is used to transmit the service information and in particular the ANQP response message.

R-1) The Examiner respectfully disagrees and finds these arguments unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As to the second part of the argument, the process of discovering and connecting 

2) Applicant argues the office action has impermissibly construed two, completely different elements (ANID and SPID of Steer, and logo/branding of Srinivasan) as the same element (service information), stating the Office Action may not construe the same claim term as two completely different elements, even if the two different elements in complete isolation could be construed as “service information”.

R-2) The Examiner respectfully disagrees and finds these arguments unpersuasive. The claim requires an electronic device with a processor being configured to [perform multiple actions]. display the identified information. As shown in the most recent Office Action (and herein below), the proposed combination discloses an electronic device configured to perform these actions.  Steer discloses the vast majority of the claimed invention including the receiving and identifying steps of the service information and venue information. The only area in which the Steer reference is deficient is in that of “displaying” the information. However, as shown in the previous Office Action, and herein below, it would have been obvious to modify the connection system of Steer, specifically the displaying features, to include the teachings of Srinivasan, specifically the techniques of displaying [any] received service information (such as the service/venue information in Steer) during a connection procedure. Thus the Examiner finds the arguments unpersuasive. Detailed rejections may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 15, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 20140057598) in view of McCann et al. (US 20130070644), and further in view of Srinivasan et al. (US 20090093247).

As to Claim 1, Steer discloses an electronic device (Fig. 1 – Client Node 100)  comprising: a touch screen (Paragraphs [0029][0031] describe how client can include a touch screen display for presenting options for the user to select); a Wi-Fi communication transceiver (Fig. 1 (120) – Network Connectivity 120; Paragraphs [0027][0028]); a memory configured to store instructions therein (Fig. 1 (130,140,150), Paragraph [0029]); and at least one processor (Fig. 1 (110), Paragraph [0026]), upon executing the instructions, the at least one processor being configured to: control the touch screen to receive a touch input for turning on Wi-Fi , in response to receiving the touch input for turning on Wi-Fi, initiate a search for nearby Access Points (APs) via the Wi-Fi communication transceiver (Fig. 6A (602,604) and Paragraph [0064] disclose how Automated wireless network access operations begin in Step 602 (i.e. initiated by something, e.g. user input, device power on, etc.), followed by the client node monitoring for the presence of at least one wireless network access node in Step 604), identify a first AP from among the searched nearby APs (Figs. 6A & 6C (608,610,612,614) and Paragraphs [0064]-[0067] describe how the System detects the presence of at least one wireless network access node), in response to identifying the first AP, control the Wi-Fi communication transceiver to transmit, via the first AP to an information server, a query for requesting information associated with the first AP (Figs. 6A & 6C (608,610,612,614) and Paragraphs [0064]-[0067] describe how the System detects the presence of at least one wireless network access node; In Step 608, the Client node collects identification information of the wireless access node and associated operational data; Ins 610 & 612 the Client node queries the local repository for information corresponding to the collected data; If the information is not locally stored, in Step 614, the client node issues an information request to a remote repository; Fig. 5 and Paragraph [0052] disclose how the Client Node 202 can send/receive the requested information message over the LAN 512, the requested information being the access procedures and credentials respectively associated with the wireless LAN access node 532, the client node 202, and the user of the client node 202 used to establish a connection with the wireless LAN access node), control the Wi-Fi communication transceiver to receive, from the information server, a response associated with the first AP relating to a service provider, the received response including at least one of information associated with an authentication method or information associated with an access method and service information provided by the service provider associated with the first AP, automatically connect to the first AP from among the searched nearby APs based on the authentication method or the access method (Fig. 6B (628,630,632), Paragraphs [0064]-[0067] describe how the System automatically establishes a connection to the Wireless Access Node using the received information; Fig. 5 and Paragraph [0052] disclose how the Client Node 202 receives the requested information message, the requested information being the access procedures and credentials respectively associated with the wireless LAN access node 532, the client node 202, and the user of the client node 202), identify whether venue information is included in the service information of the received response (Paragraphs [0052]-[0060][0064]-[0074] describe how the System extracts and stores the received access procedures and credentials locally; Paragraphs [0048][0049] disclose examples of different information that corresponds to different identifiers that can be included in the request message from the requesting client; The ANID corresponds to access procedures & credential data of the wireless access node; The SPID corresponds to access procedures & credential data of the service provider (service information) which can include one or more of venue identifier, business identifier, etc.; The client device may collect and send the ANID, SPID, or both to the remote repository which would return connection information (ANID), service provider information (SPID), or both for the client to extract and store locally in the local repository for future use), and wherein the service information comprises venue information, the venue information associated with a venue where the first AP is installed (Paragraphs [0048][0049] discloses examples of the SPID (service information) which includes one or more of venue identifiers, business identifiers, and other identifiers).
Steer does not disclose wherein the identifying comprises identify[ing] a first AP that supports Hotspot 2.0; wherein the query comprises an Access Network Query Protocol (ANQP) query; wherein the response comprises an ANQP response; and in a case that the service information is identified as being included in the received response, display, on the touch screen, the service information.
In an analogous art, McCann discloses wherein the identifying comprises identify[ing] a first AP that supports Hotspot 2.0 (Paragraphs [0021][0026] describe how multiple APs can be searched by wireless terminal 114 using the ANQP request/response exchanges; Paragraphs [0051][0052] describe how the hotspot capabilities of the searched APs can include whether or not the APs support Hotspot 2.0 or not); wherein the query comprises an Access Network Query Protocol (ANQP) query (Paragraphs [0021][0026] describe how multiple APs can be searched by wireless terminal 114 using the ANQP request/response exchanges; Paragraphs [0051][0052] describe how the hotspot capabilities of the searched APs can include whether or not the APs support Hotspot 2.0 or not); wherein the response comprises an ANQP response (Paragraphs [0021][0026] describe how multiple APs can be searched by wireless terminal 114 using the ANQP request/response exchanges; Paragraphs [0051][0052] describe how the hotspot capabilities of the searched APs can include whether or not the APs support Hotspot 2.0 or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, to modify the connection system of Steer, specifically the types of APs the system can connect to, with the teachings of McCann, specifically the techniques of searching, identifying, and connecting to APs that support Hotspot 2.0 using the ANQP request/response.
The suggestion/motivation for doing so would be to allow a user device to roam while automatically connecting to any eligible APs that support Hotspot 2.0 which reduces the amount of user intervention needed to manually connect to access points thereby improving the overall user experience.
Steer discloses identifying whether venue information is included in the service information, as cited above. Steer does not disclose displaying the identified service information comprising various information. Formally, Steer/McCann do not explicitly disclose in a case that the service information is identified as being included in the received response, display, on the touch screen, the service information.
In an analogous art, Srinivasan discloses in a case that the service information is identified as being included in the received response, display, on the touch screen, the service information (Fig. 4 and Paragraph [0040] describe how some network operators may require their logo or other branding information (service information) to be displayed after the device is connected; Paragraph [0010] further describes various connection/service information that may be transmitted to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, to modify the connection system of Steer/McCann, specifically the displaying features, with the teachings of Srinivasan, specifically the displaying techniques of displaying the received service information.
The suggestion/motivation for doing so would be to keep the user informed of the associated service information that pertains to the connection (service fees, transmission rate, roaming information, etc.). This feature helps inform the user of the connection conditions in order to better self-regulate their actions on the network to avoid unwanted charges or by selectively sending information based on the security information which would otherwise be unknown without the displaying techniques of Srinivasan.

As to Claim 5, Steer/McCann disclose wherein the at least one processor is further configured to: identify whether the service information is present in a reserved field of the ANQP response received from the information server, and if the service information is detected in the reserved field, identify the service information from the reserved field (Steer, Paragraphs [0052]-[0060][0064]-[0074] disclose how the System recognizing the service provider, location, and other additional data from the information message shows that the System determines the presence of a separator(s), and parses accordingly to determine the information).

In an analogous art, Srinivasan discloses display the service information (Srinivasan, Fig. 4 and Paragraphs [0010][0040] describe how If applicable, the System will display all pieces of the detected provider information)
Motivation provided above with reference to Claim 1.

As to Claim 21, Steer/McCann/Srinivasan disclose wherein the service information further includes at least one of a phone number, an image, a name, an address of a file to be downloaded, a character string, or a coupon (Steer: Paragraphs [0048][0049] discloses examples of the SPID (service information) which includes one or more of venue identifiers, business identifiers, and other identifiers) (Srinivasan: Fig. 4 and Paragraph [0040] describe how some network operators may require their logo or other branding information (service information) to be displayed after the device is connected; Paragraph [0010] further describes various connection/service information that may be transmitted to the device). Motivation provided with reference to Claim 1.

As to Claim 25, Steer/McCann/Srinivasan disclose wherein, to identify the service information provided by the service provider that is associated with the first AP is included in the ANQP response, the at least one processor is further configured to: identify whether service information provided by the service provider that is associated with the first AP is included in the ANQP response before or after the electronic device automatically connects to the first AP (Steer: Fig. 6B (628,630,632), Paragraphs [0064]-[0067] describe how the System automatically establishes a connection to the Wireless Access Node using the received information; Fig. 5 and Paragraph [0052] disclose how the Client Node 202 receives the requested information message, the requested information being the access procedures and credentials respectively associated with the wireless LAN access node 532, the client node 202, and the user of the client node 202).

Claims 11, 15, 22, and 26 contain all the same elements as Claims 1, 5, 21, and 25. Therefore, the same rationale applies equally as well. 

Claims 2, 12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 20140057598) and McCann et al. (US 20130070644), in view of Srinivasan et al. (US 20090093247), and further in view of Collingrige (US 20100290424).

As to Claim 2, Steer/McCann/Srinivasan disclose the electronic device of claim 1, as cited above, Steer/McCann/Srinivasan do not explicitly disclose wherein the at least one processor is further configured to: after the electronic device is automatically connected to the first AP, display the service information associated with the service provider in response to receiving an input for displaying the service information.
In an analogous art, Collingrige discloses wherein the at least one processor is further configured to: after the electronic device is automatically connected to the first AP, display the service information associated with the service provider in response to receiving an input for displaying the service information (Fig. 7, Paragraph [0082] describe how a sub-window display 41 is given for the user to select in order to see further details of the current connections that were established in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic connection system of Steer/McCann/Srinivasan, to include the optional quick panel display feature, as taught by Collingrige.
The suggestion/motivation for doing so would have been to allow the user to easily and quickly view service and connection information associated with a current connection utilizing a quick panel menu selection, further improving the overall user experience by ease of access.

Claim 12 recites all the same elements as Claim 2. Therefore, the supporting rationale applies equally as well.
	
	As to Claim 27, Steer/McCann/Srinivasan/Collingrige disclose wherein the at least one processor is further configured to: display a quick panel Wi-Fi menu of the electronic device (Collingrige: Fig. 7, Paragraph [0082] describe how a sub-window display 41 is given for the user to select in order to see further details of the current connections that were established in Fig. 5), and wherein, to display the service information, the at least one processor is further configured to: in response to receiving an input associated with the quick panel Wi-Fi menu of the electronic device, display, on the touch screen, the service information (Collingrige: Fig. 7, Paragraph [0082] describe how a sub-window display 41 is given for the user to select in order to see further details of the current connections that were established in Fig. 5). Motivation provided above with reference to Claim 2.

Claims 7-8, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 20140057598) and McCann et al. (US 20130070644), in view of Srinivasan et al. (US 20090093247), and further in view of Nobakht et al. (US 20010039584).

As to Claim 7, Steer/McCann/Srinivasan disclose the electronic device of Claim 1, as cited above, Steer/McCann/Srinivasan do not disclose wherein the at least one processor is further configured to: identify whether a uniform resource locator (URL) address is included in the service information, in a case that the URL address is identified as being included in the service information, display the URL address on the touch screen, and in response to receiving a selection for the displayed URL address, access the URL address.
In an analogous art, Nobakht discloses wherein the at least one processor is further configured to: identify whether a uniform resource locator (URL) address is included in the service information, in a case that the URL address is identified as being included in the service information, display the URL address on the touch screen, and in response to receiving a selection for the displayed URL address, access the URL address (Nobakht, Paragraph [0053] wherein the User downloads address for the internet site (URL is address for a web site) and can access the web site by selecting the displayed address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic connection system of 
The suggestion/motivation for doing so would be to allow the user to navigate to a webpage, of the recent connection, to browse additional information, services, etc. offered by the Service Provider and/or Access Point venue.

As to Claim 8, Steer/McCann/Srinivasan disclose the electronic device of Claim 1, as cited above, Steer/McCann/Srinivasan do not disclose wherein the at least one processor is further configured to: identify whether an address of a file to be downloaded is included in the service information, in a case that the address of the file to be downloaded is identified as being included in the service information, display the address of the file to be downloaded on the touch screen, and in response to receiving a selection for the displayed address of the file, access the address of the file and download the file.
In an analogous art, Nobakht discloses wherein the at least one processor is further configured to: identify whether an address of a file to be downloaded is included in the service information, in a case that the address of the file to be downloaded is identified as being included in the service information, display the address of the file to be downloaded on the touch screen, and in response to receiving a selection for the displayed address of the file, access the address of the file and download the file (Nobakht, Paragraph [0053] wherein Server displays address (URL is address for a web site) and updated information on user’s terminal and user then downloads the file(s) associated when accessed).

The suggestion/motivation for doing so would be to allow the user to navigate to a webpage, of the recent connection, to browse and download additional information, services, etc. offered by the Service Provider and/or Access Point venue.

	As to Claim 16, Steer/McCann/Srinivasan/Nobakht disclose wherein the at least one operation further comprises: identifying whether image data is included in the service information; in a case that the image data identified as being included in the service information, displaying the image data as an icon; and displaying the image data corresponding to the icon in a case that the icon is selected (Nobakht: Paragraph [0053] wherein User downloads (extracts) image file (image data) and is displayed as a clickable logo (icon)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic connection system of Steer/McCann/Srinivasan to include image data extraction techniques when building the connection profiles.
The suggestion/motivation for doing so would be to allow the user to see an image/icon representative of the Access Point their device is connected to, or attempting to connect to, to give the user a visual idea of what type of device and/or venue they are connecting to.

(Nobakht: User downloads the information and inside is an address (URL is address for a web site) which doubles as a character string).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic connection system of Steer/McCann/Srinivasan to include displaying additional information, services, etc. offered by the Access Point.
The suggestion/motivation for doing so would be to show the user additional information, services, etc. offered by the Service Provider and/or Access Point venue.

	Claims 17-18 and 23-24 contain all the same elements as Claims 7-8, 16, and 19. Therefore, the same rationale applies equally as well.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US 20140057598) and McCann et al. (US 20130070644), in view of Srinivasan et al. (US 20090093247), and further in view of Lajoie et al. (US 20110107379).

As to Claim 10, Steer/McCann/Srinivasan disclose the electronic device of Claim 1, as cited above, Steer/McCann/Srinivasan do not disclose wherein the at least one processor is 
In an analogous art, Lajoie discloses wherein the at least one processor is further configured to: identify whether a phone number is included in the service information, in a case that the phone number is identified as being included in the service information, display the phone number on the touch screen, and in response to receiving a selection for the phone number, dial the phone number (Lajoie, Paragraphs [0392] [0393] describe how a phone number is displayed to the user consuming the provided service (if a call comes in during) and the user has the option to “click-to-call” the displayed phone number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic connection system of Steer/McCann/Srinivasan to include a venue phone number in the access point information obtained.
The suggestion/motivation for doing so would be to allow the user to contact the Venue where the Access Point is located in order to request services, information, etc. Including the phone number in the access information obtained improves the user experience by reducing the amount of time the user has to invest in searching for the phone number on the internet.

Claim 20 recites all the same elements as Claim 10. Therefore the supporting rationale of Claim 10 applies equally as well to Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Major (US 20080183582) discloses a method of providing advertisements to users through the APs in hot spot venues.
-Balani (20030007464) discloses a method of providing venue specific information to users located at a particular venue through the AP.
	-NPL entitled “Hotring Advertising Model for Broadband Hotspots”, by Jamaluddin et al. discloses a system that allows users to connect to a local venue wherein the venue sends advertisements and other information related to the venue to the user after connecting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459